Citation Nr: 0728068	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05 20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1963.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the veteran's claim of 
entitlement to service connection for bilateral plantar 
fasciitis.  The veteran filed a timely notice of 
disagreement, and the RO has provided a statement of the case 
(SOC) and additional supplement statement of the case.  In 
June 2005 the veteran perfected his appeal, and the issue was 
subsequently certified to the Board.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the currently diagnosed bilateral plantar fasciitis is 
causally related to active military service. 


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in, or 
aggravated by active military duty. 38 U.S.C.A. §§ 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs 
(VA) is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

In the present case, VA satisfied its duty to notify by means 
of a January 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.

Such notice did not inform the veteran of the laws pertaining 
to disability ratings or effective dates.  However, because 
the instant decision denies the veteran's service connection 
claim, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of prejudice 
to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim. See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons. The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the issuance of appropriate VCAA notice preceded the 
unfavorable AOJ decision that is the basis of this appeal, 
thus satisfying the timing requirements under Pelegrini.  

Duty to assist

With regard to the duty to assist, it is noted that his 
service medical records are largely unavailable, and a March 
2002 research response from the National Personnel Records 
Center concluded that they either did not exist or were not 
in their possession, and that further efforts to locate them 
would be futile.  In such circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).

Despite the above, the veteran's separation examination is 
associated with the claims folder.  That document did not 
reveal any complaints or diagnoses referable to foot 
injuries.  

Further regarding the duty to assist, the claims folder 
contains VA and private post-service reports of treatment and 
examination.  The Board has perused these medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any available 
evidence with respect to the veteran's claim.  Specifically, 
that there is nothing in the record to suggest that the 
veteran sought any treatment for a foot disability prior to 
2003 or at any time from 1963 to 2003.  

Additionally, a lay statement from the veteran's wife dated 
August 2005 and mother dated February 2004 is of record.  
Moreover, the claims file contains a buddy statement from 
Robert Dunkle dated July 2003.  The record also contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that 
they do not identify further evidence not already of record.  

In the present case, the veteran has not been afforded a VA 
examination with respect to his bilateral plantar fasciitis 
claim.  In this regard, it is noted that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  
Moreover, as set forth in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  

Here, there is no probative medical evidence indicating that 
a foot disability occurred in service or that it may be 
associated with service.  Indeed, competent opinions of 
etiology regarding the veteran's bilateral plantar fasciitis 
were based solely on the veteran's uncorroborated report of 
medical history.  Moreover, lay statements indicating a 
history of post-service foot complaints do not demonstrate 
any in-service injury.  There is nothing in the record to 
indicate that the veteran sought any treatment for bilateral 
plantar fasciitis until 2003, some 40 years after his 
separation from service.  There has been no evidence 
submitted to document any treatment of foot pain or plantar 
fasciitis prior to 2003.  

The Board finds that the evidence, which does not reflect 
competent evidence showing a nexus between service and the 
disability at issue, does not warrant the conclusion that a 
remand for an examination and/or opinion is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
available relevant records that have not been obtained.  

Discussion

The veteran is claiming entitlement to service connection for 
bilateral plantar fasciitis.  In essence, the veteran 
contends that he suffered bilateral plantar fasciitis from 
standing on hard surfaces for long periods of time during 
active service.  In an April 2006 statement, he also 
indicated that long runs in active service further caused 
foot pain.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether competent evidence 
demonstrates a current disability.  In the present case, 
three medical experts have diagnosed the veteran with 
bilateral plantar fasciitis.  Specifically, a diagnosis has 
been rendered by physicians associated with Muskogee Foot 
Clinic, LSI Foot Clinic, and Harvard Medical Clinic.  
Therefore, the record contains a definitive diagnosis of 
bilateral plantar fasciitis.     

Based on the above, the first element of a service connection 
claim is satisfied here.  However, as will be discussed 
below, the remaining criteria necessary to establish service 
connection have not been met.  However, the remaining 
elements of a service connection claim have not been met, as 
will be explained below.

With respect to the second element of a service connection 
claim, that of in-service incurrence , the veteran's 
available service medical records have been reviewed.  Such 
records do not reflect any complaints or treatment relating 
to any bilateral plantar fasciitis or other foot injury.  The 
separation examination in July 1963 indicates that the 
veteran's feet were normal.  Therefore, the available service 
medical records do not show that bilateral plantar fasciitis 
was incurred during active duty.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that any 
current bilateral plantar fasciitis is causally related to 
active service, for the reasons discussed below.  

The post-service medical evidence does not demonstrate any 
findings indicative of bilateral plantar fasciitis until 
2003.  At that time, bilateral plantar fasciitis was 
diagnosed by the Muskogee Foot Clinic.  However, in the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board acknowledges two opinions from private physicians 
which conclude that the veteran's currently diagnosed 
bilateral plantar fasciitis is at least as likely as not 
causally related to his active service.  However, such 
opinions were arrived at based solely on the veteran's 
reported history of walking on hard surfaces during his 
active service.  In neither case did the physician provide a 
rationale explaining the normal findings at the veteran's 
separation examination, or the absence of post-service 
treatment for 4 decades.  

Because the private opinions referenced above were predicated 
on the veteran's reported history, they lack probative value.  
Indeed, the Court of Appeals for Veterans Claims (CAVC) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

The Board also acknowledges lay statements provided by the 
veteran's wife and mother, which indicate that the veteran 
has suffered from pain in his feet since he was in active 
service.  While competent to report their recollections as to 
the veteran's historic complaints of foot pain, the veteran's 
family members have not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation. As such, their lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Moreover, while indicating continuity of foot 
complaints, the lay statements are not sufficient to enable a 
grant of service connection under the principles of 38 C.F.R. 
§ 3.303(d).  Rather, the absence of documented treatment of 
bilateral plantar fasciitis for four decades following 
discharge is found to be more probative as to the question of 
whether a chronic foot disability has existed from the time 
of the veteran's active service.

Finally, the Board acknowledges the veteran's own belief that 
his currently diagnosed bilateral plantar fasciitis was 
incurred during active service.  However, he also has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Again, the Board notes that it is unfortunate that the 
veteran's service medical records are not available in their 
entirety.  Nevertheless, a very critical medical document, 
the veteran's final separation examination, was available for 
review.  Such evidence, in conjunction with the post-service 
lay and medical evidence of record, allowed the Board to 
thoroughly consider the veteran's claim and to provide a 
well-reasoned analysis as mandated by O'Hare.  

In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed bilateral plantar fasciitis 
was incurred in service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

						(CONTINUED ON NEXT PAGE)
 



ORDER

Service connection for bilateral plantar fasciitis is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


